EXHIBIT 10(v)
 
Summary of Compensation Arrangements for
Named Executive Officers and Directors
 
Compensation Arrangements for Named Executive Officers
 
Following is a description of the compensation arrangements that have been
approved by the Compensation & Benefits Committee of the Board of Directors of
Johnson & Johnson (the “Compensation Committee”) on January 10, 2011 for the
Company’s Chief Executive Officer, Chief Financial Officer and the other three
most highly compensated executive officers in 2010 (the “Named Executive
Officers”).
 
Annual Base Salary:
 
The Compensation Committee has approved the following base salaries for 2011 for
the Named Executive Officers:
 

         
William C. Weldon
  $ 1,915,800   Chairman/CEO        
Dominic J. Caruso
  $ 776,500   Vice President, Finance; CFO        
Russell C. Deyo
  $ 899,300   Vice President, General Counsel        
Colleen A. Goggins
  $ 827,200 * Worldwide Chairman, Consumer Group        
Sherilyn S. McCoy
  $ 900,000   Vice Chairman, Executive Committee        


 

 

* Will retire in March 2011.

 
Annual Performance Bonus:
 
The Compensation Committee has approved the following annual performance bonus
payments under the Company’s Executive Incentive Plan for performance in 2010
(paid in the form of 85% cash and 15% Company Common Stock as determined by the
Compensation Committee):
 

         
Mr. Weldon
  $ 1,976,000  
Mr. Caruso
  $ 900,000  
Mr. Deyo
  $ 1,080,000  
Ms. Goggins
  $ 500,000  
Ms. McCoy
  $ 1,125,000  


 
Stock Option and Restricted Share Unit Grants:
 
The Compensation Committee has approved the following stock option and
Restricted Share Unit (“RSU”) grants under the Company’s 2005 Long-Term
Incentive Plan (the “LTI Plan”). The stock options were granted at an exercise
price of $62.20, at the “fair market value” (calculated as the average of the
high and low prices of the Company’s Common Stock on the New York Stock
Exchange) on January 10, 2011. The options will become exercisable on
January 11, 2014 and expire on January 10, 2021. The RSUs will vest on
January 10, 2014, upon which, the holder, if still employed by the Company on
such date, will receive one share of the Company’s Common Stock for each RSU.
Due to her intention to retire, Ms. Goggins did not receive stock options or
RSUs in 2011.
 

                 
Mr. Weldon
    560,691 stock options       46,724 RSUs  
Mr. Caruso
    145,447 stock options       12,121 RSUs  
Mr. Deyo
    168,444 stock options       14,037 RSUs  
Ms. McCoy
    151,621 stock options       12,635 RSUs  







--------------------------------------------------------------------------------



 



Non-Equity Incentive Plan Awards:
 
The Compensation Committee has approved the following non-equity incentive plan
awards in recognition of performance during 2010 under the Company’s
Certificates of Long-Term Performance (“CLP”) program. Vested awards are not
paid out until the earlier of ten years from the date of grant or retirement or
other termination of employment. As of the grant date, the defined present value
per CLP was $5.03. The CLP unit value will vary over time based on the
performance of the Company. Due to her intention to retire, Ms. Goggins did not
receive CLPs in 2011.
 

             
Mr. Weldon
    1,357,855     CLPs
Mr. Caruso
    359,840     CLPs
Mr. Deyo
    359,840     CLPs
Ms. McCoy
    437,375     CLPs


 
Equity Compensation for Non-Employee Directors
 
Each Non-Employee Director receives non-retainer equity compensation in the
first quarter of each year under the LTI Plan in the form of shares of
restricted Common Stock having a fair market value of $100,000 on the grant
date. Accordingly, each Non-Employee Director was granted 1,650 shares of
restricted Common Stock under the LTI Plan on February 15, 2011. The restricted
shares will become freely transferable on February 15, 2014.

